Citation Nr: 1430116	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-06 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart condition to include as secondary to service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a stroke.

3.  Entitlement to a walking condition as secondary to a stroke.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November1951 to October 1954.

These matters come before the Board of Veterans' Appeals (Board) from a January
2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in
San Diego California.  In July 2013, the Veteran and his spouse testified at a hearing before the undersigned a transcript of that hearing has been associated with the record.

In December 2013, the Board Remanded the Veteran's heart condition and referred back a service connection claim for hypertension.  Contemporaneously to these actions, in September 2013, the Veteran was denied service connection for a stroke and a walking condition as secondary to a stroke.  The Board further finds that a January 2014 addendum statement to the Veteran's hearing testimony in July 2013 may be construed as a notice of disagreement with the September 2013 rating decision and thus, the RO should issue a statement of the case with respect to the issues of entitlement to service connection for a stroke and a walking condition as secondary to stroke.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Moreover, as addressed more fully below, the Board finds that all these issues are inextricably intertwined and has thus consolidated the claims within this remand to ensure their mutual consideration.  

In a September 2011 statement, the Veteran raised the issue of entitlement to service connection for hypertension claimed as secondary to an acquired psychiatric disorder that has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not currently have jurisdiction over it and it is referred to the AOJ for appropriate adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal for entitlement to service connection for a heart condition as it is inextricably intertwined with the Veteran's claim for service connection for a stroke condition, the secondary claim of a walking condition due to a stroke, and a previously referred claim for hypertension.

In the Veteran's March 2014 VA examination, the VA examiner noted the Veteran did not have a current heart condition.  However, the examiner also states that the Veteran has been on lifelong Coumadin since the Veteran's strokes in September and December of 2012.  The VA examiner's diagnostic report also includes a notation of cardiac hypertrophy from an EKG in December 25, 2002.  Additionally, the VA examiner answered the question "[i]s the METS level limitation due solely to a heart condition" in the affirmative.  Lastly, the VA examiner in his rationale suggests that the Veteran's strokes could have resulted from his heart when he stated, "[a]lthough it is entirely possible that the Veteran's prior strokes may have resulted from embolic phenomena due to an underlying arrhythmia (paroxysmal atrial fibrillation), there are no specific records to support a diagnosis..."  

The Board notes that the VA examiner's diagnostic conclusions contradict his opinion.  While the examiner states there is no heart condition, he alluded to possible heart condition causing the Veteran's stroke, mentioned a MET level of limitation due to a heart condition, stated the Veteran has hypertrophy from review of his December 25, 2002 EKG, and stated the Veteran has been on lifelong Coumadin (i.e. blood thinner) since his strokes.  The examiner improperly justifies his position by relying on the absence of evidence in the file.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (the lack of documented findings is not an adequate basis for a negative opinion.).  The Board thus finds that this examination was, in part, contradictory and inadequate and that a new examination is warranted.

Turning to the conditions being developed at the RO, the Board notes once again that in a September 2013 RO rating decision the Veteran's claims for service connection for a stroke and walking condition due to stroke, were denied, and that a January 2014 addendum to the Veteran's Board hearing may be construed as a timely notice of disagreement with that decision.  As a result, and additionally because of the broad classification of the Veteran's current appeal as a "heart condition" and the evidence from the March 2014 VA examination, which addresses the Veteran's stroke alongside a possible heart condition, the Board finds that any action as to the current appeal must be deferred to permit the Veteran time to respond to the statement of the case as to the issues of entitlement to service connection for stroke and walking condition due to stroke.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  In this regard, as noted in the introduction, the Veteran is also pursuing a claim for service connection for hypertension which was previously and once again being referred to the RO for appropriate adjudication.  The Board therefore finds that before the adjudication of the Veteran's heart condition can continue these intertwined issues must undergo further development and/or adjudication.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should adjudicate the Veteran's service connection claim for hypertension and then issue an appropriate SOC in the matter of the Veteran's claims for service connection for stroke, and walking condition due to stroke.  The Veteran should be advised of the time limit for perfecting an appeal as to the issues of entitlement to service connection for stroke and a walking condition as secondary to stroke, and afforded such period of time to do so.  If he timely perfects an appeal as to these matters, they should be returned to the Board.

2.  Thereafter, schedule an appropriate VA examination to determine the nature and etiology of any heart disability.  The claims folder should be reviewed and that review should be indicated in the examination report.
The rationale for all opinions should be provided.
Specifically, the examiner should provide the following information:

(a)  Diagnose any current heart condition or residual of non-cardiac related stroke.

(b) Is it at least as likely as not (50 percent or more probability) that any current heart disability or residual of non-cardiac related stroke was incurred in or aggravated by the Veteran's active service.  If cardiovascular renal disease is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran s period of active duty.  In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, the July 2013 hearing transcript, and his VA and private medical records.

(c) Is it at least as likely as not (50 percent or more probability) that the Veteran's heart condition or non-cardiac related stroke is proximately due to or was aggravated by any psychiatric disorder.  If so the examiner should quantify the extent of aggravation, if possible, or explain why quantification is not possible.

If the examiner(s) determine that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional info action could be obtained that would lead to a conclusive opinion.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement service connection for a heart condition to include as secondary to service connected posttraumatic stress disorder (PTSD).  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 




or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).    




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



